DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 09/10/2021, which have been entered. Claims 23-45 are pending. Claim 45 is newly added. Claims 33-34 are currently amended.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The rejection of claims 33-37 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are withdrawn in view of Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
5.	Claims 23-44 stand rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2014-197171 A), in view of Nishida et al. (JP 2013-196997 A) for the reasons presented in the Non-Final Rejection dated 06/25/2021. It is noted that the amendments to claims 33-34 fixed a claim dependency error and do not change the substance of the prior art rejection.

6.	Claim 45 (new) is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2014-197171 A), in view of Nishida et al. (JP 2013-196997 A), already of record, citations are to the translation PDF.
As to claim 45, Fujiwara and Nishida teach the photosensitive resin composition according to claim 23 as described by the Office in detail in the Non-Final Rejection dated 06/25/2021. Nishida further teaches that the acid-dissociation group is selected from the group consisting of tert-butyl group, tert-butoxycarbonyl group, benzyl group, methyladamantyl group and tetrahydropyranyl group (see Fujiwara PDF para. 0029: examples of the alkyl group R2 of general formula (6) include a t-butyl group (i.e. tert-butyl group) and para. 0031: phenyl group (i.e. benzyl group)).


Response to Arguments
7.	Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Nishida and Fujiwara fails to disclose, teach or suggest the subject matter of claims 23-44. Applicant argues that Fujiwara has additional deficiencies not there is inherently no disclosure concerning improving electroconductivity of the cured resin composition disclosed by Fujiwara. Applicant cites para. [0030] of their specification and alleges that the surprising and unexpected improvement in the electroconductivity is shown in a comparison of Examples 1-21 in Applicant’s disclosure with Comparative Examples 1-10 (resin B-1 did not contain any acid dissociation groups). 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Contrary to Applicant’s argument, Table 1 in the specification and para. [0107] indicate that (B-1) contains an acid-dissociation group. Assuming, arguendo, the comparative examples lack this acid-dissociation group in B-1, the the “electrical conductivity” values with that resin are within the range 57-63 which is not much different from inventive Examples 1-21 having electrical conductivity values within the range of 51-55. To persuasively show unexpected results, Applicant would need to provide evidence that the electrical conductivity is a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. See MPEP 2144.05. Further, the examples in the specification are not commensurate in scope with that of the independent claim (note that Table 1 recites amounts [g] for each of components (A), (B), and (C) whereas claim 23 does not). 
	Applicant argues that because there is no disclosure in Fujiwara concerning the combination of alkali-soluble resin (B) containing an acid-dissociation group with electrically conductive particles, those skilled in the art would not be enabled by the teachings of Fujiwara to recognize the mechanism that facilitates improving electroconductivity of a cured resin composition, and, thus, would not be able to produce the photosensitive resin composition recited in claim 23. Applicant then argues that Nishida fails to cure this deficiency because he fails to disclose, teach or suggest 
However, Applicant is again arguing features that are not recited in the claims: [1] “improved” electroconductivity and [2] cured resin compositions (emphasis added). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant therefore submits that even if one skilled in the art were to import the teachings of Nishida into Fujiwara as set forth in the rejection, the resulting composition would still fail to disclose, teach or suggest the photosensitive compositions recited in Claims 23-44. 
However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For at least these reasons, the claim rejections are maintained.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 6, 2021